 Case 16-21613      Doc 54    Filed 01/10/20 Entered 01/13/20 10:29:50         Desc Main
                                 Document Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                                    )              BK No.:    16-21613
          Shirley A. Brown                )
                                          )              Chapter: 13
                                          )
                                                         Honorable LaShonda Hunt
                                          )
                                          )              Joliet
              Debtor(s)                   )

                          ORDER MODIFYING THE AUTOMATIC STAY

        This cause coming on to be heard on the motion of Ford Motor Credit Company LLC and due
notice having been given, and the Court being otherwise advised in the premises;

   IT IS HEREBY ORDERED that the restraining provisions of §362 of the Bankruptcy Code be and
the same are hereby modified to permit FORD MOTOR CREDIT COMPANY LLC to take possession
of and foreclose its security interest in a certain 2015 Ford Fusion, VIN 1FA6P0H72F5127079.




                                                      Enter:


                                                               Honorable LaShonda A. Hunt
Dated: January 10, 2020                                        United States Bankruptcy Judge

 Prepared by:
 Christopher H. Purcell
 Sherman & Purcell LLP
 112 Cary Street
 Cary, Illinois 60013
 Phone: (312) 372-1487
 shermlaw13@aol.com
 Attorney for Ford Motor Credit Company LLC
